DETAILED ACTION
This is the first action on the merits for application 17/274709 filed on 03/09/2021.  Claims 1-17 are pending; claims 10-17 will be examined. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021, 07/1/2022 have been considered by the examiner.
Election/Restrictions
Applicant’s election of Group 2, claims 10-17 in the reply filed on 06/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/2022.

Specification
The abstract of the disclosure is objected to because abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 11, 17 are objected to because of the following informalities:  
Claim 11 recites “a plan view” in lines 5-6 should read -- the plan view--. 
Claim 17 recites “the two plates” should read -- the opposing plate and the drive side plate-- to clarify the limitation.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-12, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a recessed fine groove is formed in both an exposed portion of a plate surface of the core metal and the friction material” in line 4-5. It is unclear because from the specification there are two fine grooves: a fine groove that is formed in plate surface of the core metal is element 204 (see ¶[0045]) and a fine groove that is formed on surface of friction material is element 211 (see [¶0048]); however, the specification does not disclose a fine groove that is formed in both exposed portion of a plate surface of the core metal and friction material as claimed. 
Claim 11 recites “regarding the frictional material, a plurality of the friction materials … and the friction material on the core metal.” There is insufficient antecedent basis for “the frictional material” and “the friction materials” in the claim. It is unclear what the relationship between the frictional material and a plurality of the friction materials. Regarding “the friction material on the core metal” in line 6, it is unclear if the friction material is referring to the “friction material” as claimed in claim 10 or one of “a plurality of the friction materials.” 
Claim 15 recites “can be visually recognized” in line 3.  It’s unclear what the metes and bounds of the claim are in light of the usage of the phrase “can be” and is further unclear what the standard or frame of reference is for meeting “to the extent that that surface of the core metal can be visually recognized.”
Claims 12, 14, 16-17 are merely rejected due to their dependency from claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki (JP 2011001996A cited from IDS)
Hiroaki discloses
Claim 10: A wet friction plate (abstract) in which a friction material (Fig 7a, 7) is provided in a circumferential direction on a surface of a core metal (Fig.7a; 2A) formed in a flat plate annular shape (e.g. see translation page 1, claim 1 or ¶[0065] from translation), wherein a recessed fine groove (4A and recess in friction material 7 as shown Figs.7a, 7b) is formed in both an exposed portion (see annotated Fig. below) of a plate surface of the core metal and the friction material (as shown in Fig.7b, recess in friction material 7) in a state of being continuously connected in a plan view (Fig.7a) between the exposed portion and the friction material (e.g. 4a and 15 is continuously connected in plan view).

    PNG
    media_image1.png
    248
    444
    media_image1.png
    Greyscale


Claim 11: the frictional material (7), a plurality of the friction materials (13) is provided in the circumferential direction on the surface of the core metal with a gap (e.g. 15) interposed therebetween, and the fine groove (4A and recess in friction material 7 as shown in Fig.7b) is formed in a recessed shape continuously connected in a plan view between the gap (15) and the friction material (7) on the core metal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 2011001996A cited from IDS) in view Landa (US 20060204777)
Claim 12: Hiroaki discloses friction material (7) is bonded to core metal (2A) using resin (¶[0065]of translation); however, Hiroaki does not disclose wherein a resin layer made of a resin material is further formed on at least a part of the exposed portion of the core metal.
Landa teaches resin layer (22) made of a resin material (e.g. epoxy adhesive 22; see ¶[0019]) is formed on at entire surface of a core metal (24) (see claim 1).

It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to apply resin layer to the entire core plate as taught by Landa including at least a part of the exposed portion of the core plate in the friction disk of Hiroaki as it would be easier to adhere the friction materials wherever needed.

Claim 13: Hiroaki discloses a wet friction plate (abstract) in which a friction material (Fig.7a, 7) is provided in a circumferential direction on a surface of a core metal (2A)  formed in a flat plate annular shape (See page 1, claim 1 or ¶[0065] from translation), wherein a recessed fine groove (e.g. recess in friction material 7 as shown Fig.7b) is formed in the friction material on the core metal (as shown in Fig.7b), and at least a part of an exposed portion (see annotated Fig. below rejection of claim 10) of a plate surface of the core metal.
	Note: Hiroaki discloses friction material (7) is bonded to core metal (2A) using resin ([¶0065] of translation).
	Hiroaki does not disclose a resin layer made of a resin material is formed on at least a part of an exposed portion of a plate surface of the core metal. 
	
	Landa teaches resin layer (22) made of a resin material (e.g. epoxy adhesive 22; see ¶[0019]) is formed on at entire surface of a core metal (24) (see claim 1).
	
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to apply resin layer to the entire core plate as taught by Landa including at least a part of an exposed portion of a plate surface of the core plate in the friction disk of Hiroaki it would be easier to adhere the friction materials wherever needed.

Claim 14: Hiroaki and Landa as modified device disclose the resin layer (Landa: 22) is formed on an entire surface of the core metal (24); and the friction material is attached onto the resin layer ([0065] of Hiroaki).

Claim 15: Hiroaki and Landa as modified device disclose wherein the resin layer is formed to be transparent or translucent to the extent that the surface of the core metal can be visually recognized (e.g. it is understood in the art that resin or adhesive is usually clear or transparent)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki (JP 2011001996A cited from IDS) in view of Gruber (US 20020153213)
Claim 16: Hiroaki does not disclose wherein the fine groove is formed to extend spirally in the circumferential direction in the core metal.
Gruber teaches friction disc having a groove (Fig.3, 5) is formed to extend spirally in the circumferential direction in a core metal (A)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have a groove is formed to extend spirally in the circumferential direction in the core metal as taught by Gruber in the friction plate of Hiroaki to ensure optimal lubrication of disc because spiral shape would extend all around and cover the entire surface of the plate.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumasu (WO2011074481A1) in view of Hiroaki (JP 2011001996A cited from IDS).
Claim 17:   Tokumasu discloses a wet multiple-plate clutch device (Fig.1, 100 and title) in which an opposing plate (110) is disposed to face a drive side plate (103) that is rotationally driven by a prime mover (engine) through a gap (e.g. gap between friction material 112a) and a lubricating oil (via oil grooves 115), and a rotational driving force is transmitted or cut off between the two plates when the two plates are in close contact with each other or separated from each other (page 3 lines 23-26), wherein at least one of the drive side plate and the opposing plate is the friction plate.
Hiroaki teaches the friction plate according to claim 10, as appears above.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to have replaced friction plate of Tokumasu with the friction plate as taught by Hiroaki to ensure optimal lubrication of core and friction disc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659